Winslow, J.
This is an action brought by the second in-dorser of a promissory note against Ensign, the maker, and Farr, the first indorser, thereof; the second indorser having' paid the note on account of the failure of the maker to pay the same. The appellant, Farr, answered admitting his in-dorsement, but alleging that he indorsed it without consideration, solely at the request and for the accommodation of the plaintiff, and introduced evidence tending to show that *216fact. The court, however, directed a verdict for the plaintiff, apparently on the ground that it was not competent to prove by parol that Farr was an accommodation indorser. This was error. It is well settled that one who in fact signed or indorsed commercial paper for the accommodation of another may show that fact by parol, in an action brought against him by such other. Kiel v. Choate, 92 Wis. 517; Story, Prom. Notes, § 479; 2 Jones, Ev. § 509. The question whether Fa/rr indorsed the paper for the accommodation of the plaintiff should have been submitted to the jury.
By the Court.— Judgment reversed, and action remanded for a new trial.